Name: 2006/752/EC: Commission Decision of 3 November 2006 establishing the sites for the Visa Information System during the development phase (notified under document number C(2006) 5161)
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  information technology and data processing;  information and information processing
 Date Published: 2006-11-04

 4.11.2006 EN Official Journal of the European Union L 305/13 COMMISSION DECISION of 3 November 2006 establishing the sites for the Visa Information System during the development phase (notified under document number C(2006) 5161) (Only the Czech, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish texts are authentic) (2006/752/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/512/EC of 8 June 2004 establishing the Visa Information System (VIS) (1), and in particular Article 3 thereof, Whereas: (1) It is necessary for the development of the VIS including its communication network to determine the location of its central system and backup central system. (2) The Council conclusions of 20 February 2004 on the development of the Visa Information System (VIS) stated that the VIS should be based on a centralised architecture and have a common technical platform with the SIS II and it should be hosted in the same location as the SIS II central system. (3) The Council conclusions of 29 April 2004 on the Schengen information system stated that the central part of SIS II should be located in Strasbourg and the business continuity site should be located in Salzburg. (4) Appropriate arrangements should hereafter be put in place between the Commission and the Member States hosting the central system and the backup system of the VIS during its development. These arrangements should, in particular, specify the conditions governing the relationships between the different parties, access to the sites for relevant bodies and personnel and the local support to be provided by the hosting Member States. (5) This Decision is without prejudice to the adoption in the future of the legislative instruments for the establishment, operations, use and location of the VIS. (6) In accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2), the United Kingdom has not taken part in the adoption of Decision 2004/512/EC and is not bound by it or subject to its application as it constitutes a development of provisions of the Schengen acquis. The United Kingdom is therefore not an addressee of this Commission decision. (7) In accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (3), Ireland has not taken part in the adoption of Decision 2004/512/EC and is not bound by it or subject to its application as it constitutes a development of provisions of the Schengen acquis. Ireland is therefore not an addressee of this Commission decision. (8) Pursuant to Article 5 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty establishing the European Community, on 13 August 2004 Denmark decided to implement Decision 2004/512/EC in Danish law. Decision 2004/512/EC is thus binding upon Denmark in international law. (9) As regards Iceland and Norway, Decision 2004/512/EC constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (4), which fall within the area referred to in Article 1(b) of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (5). (10) As regards Switzerland, Decision 2004/512/EC constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement signed by the European Union, the European Community and the Swiss Confederation, concerning the Swiss Confederation's association with the implementation, application and development of the Schengen acquis which fall within the area referred to in Article 4(1) of the Council Decision 2004/860/EC (6) on the signing, on behalf of the European Community, and on the provisional application of certain provisions of this Agreement. (11) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the Act of Accession. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 5(1) of Council Regulation (EC) No 2424/2001 of 6 December 2001 on the development of the second-generation Schengen Information System (SIS II) (7), HAS ADOPTED THIS DECISION: Article 1 1. During the development of the system, the central unit of the VIS shall be located in Strasbourg (France). 2. During the development of the system the back up central unit shall be located in Sankt Johann in Pongau (Austria). Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 3 November 2006. For the Commission Franco FRATTINI Vice-President (1) OJ L 213, 15.6.2004, p. 5. (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20. (4) OJ L 176, 10.7.1999, p. 36. (5) OJ L 176, 10.7.1999, p. 31. (6) OJ L 370, 17.12.2004, p. 78. (7) OJ L 328, 13.12.2001, p. 4.